Citation Nr: 1138272	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-32 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION

The Veteran had active military service from August 1957 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2009 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The November 2008 rating decision denied service connection for bilateral hearing loss.  The December 2009 rating decision denied service connection for tinnitus.  The Board notes that during the course of the appeal, an August 2011 rating decision granted right ear hearing loss at a noncompensable rating effective from April 22, 2008.

The Board notes that the above issues were remanded by the Board in December 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has left ear hearing loss that is related to his active duty service.

2.  The competent and credible evidence fails to demonstrate that the Veteran has tinnitus that is related to his active duty service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by active duty service and service incurrence or aggravation may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in June 2008 with regard to hearing loss and November 2009 with regard to tinnitus fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Both the June 2008 and November 2009 letters provided this notice to the Veteran.

The Board observes that with respect to the issue of service connection for hearing loss, the June 2008 letter was sent to the Veteran prior to the November 2008 rating decision.  The Board further observes that with respect to the issue of service connection for tinnitus, the November 2009 letter was sent to the Veteran prior to the December 2009 rating decision.  The VCAA notice with respect to the elements addressed in these letters was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the June 2008 and November 2009 letters fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  Moreover, it has met its heightened obligation to assist a Veteran in light of the unavailability of service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  In this regard, a VA examination report and a private examination report are associated with the claims folder.  

In attempting to retrieve the Veteran's service personnel and treatment records the RO learned that his records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  In light of such response, the RO sent an October 2008 letter to the Veteran informing him that his service treatment records were unavailable.  The RO also asked the Veteran to assist in reconstructing his service data by submitting additional information regarding treatment during service and expressly notified him of alternative types of evidence, including witness statements, to support his claims.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a Veteran's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  The Board is therefore satisfied that VA fulfilled its additional notification duties.  See 38 C.F.R. § 3.159(e) (2010).

In a case in which a Veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A RO Formal Finding was rendered in October 2008 stating that the records were unobtainable.  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.

In December 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to afford the Veteran a VA examination.  The examination having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA opinion with respect to the issues on appeal was obtained in a January 2011 compensation and pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its December 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, as will be further explained below, left ear hearing loss is not shown within one year of service discharge.  Therefore, presumptive service connection is not warranted.

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

I.  Left Ear Hearing Loss

The Veteran contends that he suffered acoustic trauma during his military service that he claims has caused left ear hearing loss.  He specifically contends that he was exposed to loud noises including combat training, explosives, demolition, and the firing of bazookas and other high caliber weapons.  Additionally the Board notes that the Veteran reported no significant post service noise exposure.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The United States Court of Appeals for Veterans Claims, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.

The Board notes, initially, that the Veteran provided a September 2009 private audiological examination report.  The issues were previously remanded because the examination report was difficult to interpret and as such specific results were not easy to determine.  The private examiner attached a letter to the examination report that provided a diagnosis of mild to moderate notched high frequency sensorineural hearing loss bilaterally that was slightly better in the left ear which presented with 15dB HL.  It was further noted that the Veteran had excellent word recognition.  Finally, the examiner stated that the Veteran's hearing loss was related to his military noise exposure and may have worsened as a civilian.  The examiner noted that his opinion was based on case history and configuration of hearing loss.  

Due to the difficulty interpreting the September 2009 private examination report, the Veteran was afforded a VA examination.  The January 2011 VA audiological examination presented the following results with regard to the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
5
20
20
30
35

The Board notes that examination revealed that the Veteran had normal hearing in the left ear as indicated by the fact that the Veteran's auditory thresholds did not exceed 40dB in left ear at any frequency or 26dB in three or more frequencies.  Additionally, the Board notes that the Veteran exhibited a speech recognition score of 100 percent in the left ear.  Thus the Board concludes that the Veteran does not have a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2010).

The Board further observes that the January 2011 VA examiner opined that the Veteran's left ear hearing loss did not result from acoustic trauma during service.  Moreover, the examiner stated that the Veteran's left ear hearing loss is not worse than normal aging, indeed that the degree and configuration is consistent with normal aging and not hearing loss secondary to acoustic trauma.  In consideration of the examiner's opinion, as well as the lack of a current diagnosis, the Board finds that the Veteran does not have left ear hearing loss that is related to his active duty service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

While the Board acknowledges the private audiologist's diagnosis of hearing loss, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the January 2011 VA examination report to include the examiner's opinion is the most persuasive medical evidence addressing the diagnosis and etiology of the Veteran's claimed left ear hearing loss.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record including the prior conflicting diagnosis by the private audiologist.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the January 2011 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinion, the Board finds that it is entitled to the most weight regarding the diagnosis and etiology of the Veteran's claimed left ear hearing loss.

Finally, the Board acknowledges that the Veteran is competent to report his symptoms of left ear hearing loss, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserts that he currently has hearing loss that has been present since service, the lack of contemporaneous evidence in that regard diminishes the reliability of the statements.

In this case, the Board has accorded more probative value to the January 2011 VA examiner's opinion.  The examiner reviewed the claims file and provided a rationale for the opinion based on objective findings and reliable principles.  In summary, the competent and probative evidence establishes no current left ear hearing loss disability for VA purposes and probative opinion that the evidence does not provide a basis upon which to link any hearing loss disability to service.

Therefore, with acknowledgment that the Veteran is competent to attest to having difficulty hearing and does have some evidence of a diagnosis by a private audiologist, the Board finds that the more probative evidence indicates that the Veteran does not have a current diagnosis of left ear hearing loss that is related to his active duty service.  As such, the Board finds that the Veteran's claim for service connection for left ear hearing loss must be denied.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Tinnitus

In addition to bilateral hearing loss, the Board notes that the Veteran has a claim for service connection for tinnitus.  However, as will be further explained below, the Veteran does not currently have tinnitus as noted by both his private and VA examiners and therefore his claim must be denied.

While the Veteran may have been exposed to acoustic trauma while in service, acoustic trauma sustained in service, in and of itself, is not considered a disability for VA purposes; i.e. warranting service connection or compensation.  The Board acknowledges that the Veteran's service treatment records are not available for review, but the Veteran has not claimed to have complained of tinnitus or sought treatment for tinnitus during service.  

In the January 2011 VA audiological examination, the Veteran stated that he did not currently have tinnitus nor had he ever had tinnitus in the past and he did not know why this was included in his claim.  The January 2011 VA examiner noted that the Veteran did not have tinnitus that was related to acoustic trauma in the military and indeed that the Veteran repeatedly denied having ever had tinnitus in the past.  

The Board further notes that in the September 2009 private audiological examination report, it is noted that the Veteran did not have tinnitus.  Notwithstanding the negative diagnosis, the examiner stated in the attached letter that the Veteran had tinnitus that was related to his military service.  The Board notes the discrepancy and finds that the Veteran's denial that he has tinnitus, in addition to the lack of a finding or report of such upon examination, has greater probative weight.  

Finally, the Board acknowledges that the Veteran is competent to report symptoms of tinnitus, and the Board accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Barr v. Nicholson, 21 Vet. App. 303 (2007).

As noted, in Davidson v. Shinseki, supra, the Federal Circuit found that under section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board notes that while the Veteran asserted in his December 2009 notice of disagreement that he currently had tinnitus that had been present since service, both the September 2009 private audiological examination report and January 2011 VA examination report fail to support a diagnosis of tinnitus.  Indeed, as noted above, at the VA examination the Veteran consistently denied that he currently had tinnitus or had ever had tinnitus.  

As such the Board finds that the Veteran has repeatedly denied having tinnitus to include by history.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

Therefore, having reviewed the Veteran's September 2009 private examination report and his January 2011 VA examination report, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


